 
 
I 
108th CONGRESS 2d Session 
H. R. 4551 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2004 
Mr. Turner of Texas introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To establish 4 memorials to the Space Shuttle Columbia in the State of Texas. 
 
 
1.Short titleThis Act may be cited as the Columbia Space Shuttle Memorials Act of 2004. 
2.DefinitionsIn this Act: 
(1)MemorialThe term memorial means each of the memorials to the Space Shuttle Columbia established by section 3(a). 
(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 
3.Memorials to the Space Shuttle Columbia 
(a)EstablishmentThere are established as units of the National Park System 4 memorials to the Space Shuttle Columbia to be located on the 4 parcels of land in the State described in subsection (b) on which large debris from the Space Shuttle Columbia was recovered. 
(b)Description of landThe parcels of land referred to in subsection (a) are— 
(1)the parcel of land owned by the Fredonia Corporation, located at the southeast corner of the intersection of E. Hospital Street and N. Fredonia Street, Nacogdoches, Texas; 
(2)the parcel of land owned by Temple Inland Inc., 10 acres of a 61-acre tract bounded by State Highway 83 and Bayou Bend Road, Hemphill, Texas; 
(3)the parcel of land owned by the city of Lufkin, Texas, located at City Hall Park, 301 Charlton Street, Lufkin, Texas; and 
(4)the parcel of land owned by San Augustine County, Texas, located at 1109 Oaklawn Street, San Augustine, Texas. 
(c)AdministrationThe memorials shall be administered by the Secretary. 
(d)Additional sitesThe Secretary may recommend to Congress additional sites in the State of Texas related to the Space Shuttle Columbia for establishment as memorials to the Space Shuttle Columbia. 
4.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $5,000,000, to remain available until expended. 
 
